DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed 02/04/22.  Examiner acknowledged that claims 1 and 7 are amended; claims 8-11 are new.  Currently, claims 1-11 are pending.
Response to Arguments
Applicant’s arguments filed 02/04/22 with respect to claim(s) 1 have been considered but are moot in the new ground of rejection in view of newly found prior art Salter (US 2018/0272931).
Regarding Claim 1, applicant argues (see p.8 of the Remarks) that Kaphengst in view of Yang fails to teach/suggest the light emitting unit is arranged remotely from the light-adjusting member.  This argument is not persuasive.
Newly found prior art Salter teaches light emitting unit (Fig. 2: 100) arranged remotely from the light-adjusting member ([0064] “In a preferred embodiment, the substrates 32, 34 are fabricated from any of the class of glass compositions suitable for use in vehicular passenger windows and windshields”).  Thus, Salter teaches the limitation above.  Accordingly, the rejection of claim 1 over Kaphengst is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaphengst (US 2018/0043756) in view of machine translation of Salter (US 2018/0272931).
Regarding Claim 1, Kaphengst teaches a vehicle light-adjusting system ([0003] “A passenger compartment incident light management subsystem”; Fig. 1) comprising: an incident portion (Fig. 2: 15, 16) which an external light (Fig. 2: 57) enters; a light-adjusting member (Fig. 3: 74) arranged in the incident portion ([0023] “The window 15 includes an inner transparent layer 71, an outer transparent layer 73 and a pixelated layer 74”); and a control unit (Fig. 1: 50) that controls transmittance ([0028] “controller 50 operates to control the LMS 70 to reduce the transparency of one or a plurality of the electrochromic cells 76 of the window 15 based upon the intensity of the incident light”) of the light-adjusting member, wherein the light-adjusting member is divided into a plurality of parts (Fig. 3: 76-n), and the control unit is capable of adjusting an individual transmittance ([0023] “LMS 70 includes control routines that selectively control electric power to individual leads in the electrode array 78 to activate and deactivate the selected ones of the electrochromic cells 76”) of each of the plurality of parts. 
Kaphengst does not teach a light emitting unit provided in an interior of a vehicle; and the control unit controls illuminance of the light emitting unit; and wherein the light emitting unit is arranged remotely from the light-adjusting member.
Salter is in the field of vehicle lighting (abstract) and teaches a light emitting unit (Fig. 2: 100) provided in an interior (Fig. 2: 3) of a vehicle (Fig. 2: 1); and the control unit (Fig. 2: 150) controls illuminance of the light emitting unit; and wherein the light emitting unit is arranged remotely (Fig. 2: 100 is dome light) from the light-adjusting member ([0035] “films within a light-producing element 30 (see, e.g., substrates 32, 34 and film 33 shown in FIGS. 3-5C)”; [0064] “In a preferred embodiment, the substrates 32, 34 are fabricated from any of the class of glass compositions suitable for use in vehicular passenger windows and windshields, as understood by those with ordinary skill in the field of the disclosure”).


Regarding Claim 2, the combination of Kaphengst and Salter teach the vehicle light-adjusting system according to claim 1, further comprising an information acquiring unit (Kaphengst Fig. 2: 60, 62) that acquires information on a predetermined object (Kaphengst Fig. 2: 55) in the interior, wherein the control unit adjusts the transmittance of the light-adjusting member and adjusts the illuminance of the light emitting unit based on the information acquired by the information acquiring unit (Kaphengst [0028] “controller 50 operates to control the LMS 70 to reduce the transparency of one or a plurality of the electrochromic cells 76 of the window 15 based upon the intensity of the incident light in relation to the field of view of the passenger”; Yang [p.6 par1] “sensing portion as temperature, humidity, light intensity, the brightness, detects the surrounding environment and automatically time the color of light transmitted through the light-emitting or smart windows It may adjust the amount of light”).

Regarding Claim 3, the combination of Kaphengst and Salter teach the vehicle light-adjusting system according to claim 2, wherein the light emitting unit is configured such that an irradiation range of a light to irradiate is adjustable, and the control unit adjusts the irradiation range based on the information acquired by the information acquiring unit (Salter [0054] “controller 150 of the dome light assembly 100 can produce these decorative light patterns based at least in part on environmental inputs 160 obtained from light sensors…Further, the controller 150 can activate one or more of the LED sources (e.g., LED sources 40b, 40c as shown in FIGS. 3, 4) to direct particular decorative light patterns within the interior 3 of the vehicle 1 to produce various effects”).

Regarding Claim 4, the combination of Kaphengst and Salter teach the vehicle light-adjusting system according to claim 2, wherein the light-adjusting member is divided into the plurality of parts by a plurality of lines (Kaphengst Fig. 3: 78) arranged along a predetermined direction (Kaphengst Fig. 3: horizontally) and a plurality of intersecting lines (Kaphengst Fig. 3: 76 formed by intersecting lines) intersecting the plurality of lines, and the control unit determines a light-shielding part (Kaphengst Fig. 3: 76-1) that shields light among the plurality of parts, and a non-light-shielding part (Kaphengst Fig. 3: 76) that does not shield light among the plurality of parts based on the information acquired by the information acquiring unit, adjusts the transmittance of the light-shielding part to within a first range (Kaphengst Fig. 3: 76-1 darken), and adjusts the transmittance of the non-light-shielding part to within a second range (Kaphengst Fig. 3: 76 are not darken; [0026] “activating a first plurality of the electrochromic cells 76 with a first level of applied voltage to reduce transparency of the window 15 by a first amount within a first spatially-defined subsection that is a first horizontal band on the window 15…LMS 70 may individually activate and deactivate the electrochromic cells of one of the windows 15 to reduce the transparency of a spatially-defined subsection of the window 15”).

Regarding Claim 5, the combination of Kaphengst and Salter teach the vehicle light-adjusting system according to claim 3, wherein the light-adjusting member is divided into the plurality of parts by a plurality of lines (Kaphengst Fig. 3: 78) arranged along a predetermined direction (Kaphengst Fig. 3: horizontally) and a plurality of intersecting lines (Kaphengst Fig. 3: 76 formed by intersecting lines) intersecting the plurality of lines, and the control unit determines a light-shielding part (Kaphengst Fig. 3: 76-1) that shields light among the plurality of parts, and a non-light-Fig. 3: 76) that does not shield light among the plurality of parts based on the information acquired by the information acquiring unit, adjusts the transmittance of the light-shielding part to within a first range (Kaphengst Fig. 3: 76-1 darken), and adjusts the transmittance of the non-light-shielding part to within a second range (Kaphengst Fig. 3: 76 are not darken; [0026] “activating a first plurality of the electrochromic cells 76 with a first level of applied voltage to reduce transparency of the window 15 by a first amount within a first spatially-defined subsection that is a first horizontal band on the window 15…LMS 70 may individually activate and deactivate the electrochromic cells of one of the windows 15 to reduce the transparency of a spatially-defined subsection of the window 15”).

Regarding Claim 6, the combination of Kaphengst and Salter teach the vehicle light-adjusting system according to claim 2, wherein the information is at least one selected from a group consisting of brightness of the predetermined object (Kaphengst [0003] “determine an intensity of the incident light relative to a field of view of the passenger”; [0018] “monitoring intensity of the incident light that transmits through one of the windows 15 into the passenger compartment 14”), temperature of the predetermined object, number of blinks, and diameter of a pupil of an eye.

Regarding Claim 7, the combination of Kaphengst and Salter teach the vehicle light-adjusting system according to claim 2, wherein the predetermined object is a plurality of occupants (Kaphengst [0019] “determine the intensity of incident light relative to the FOV of each of the passengers”), the information acquiring unit acquires individual information on each of the occupants (Kaphengst [0019] “determine the intensity of incident light relative to the FOV of each of the passengers”), and the control unit adjusts the transmittance of the light-adjusting member and adjusts the illuminance of the light emitting unit so that brightness of an individual predetermined area (Kaphengst [0027] “The reduced transparency may be dynamically controlled, and can be localized to a specific one of the electrochromic cells 76, localized to an entire area of a selected one of the windows 15, or may encompass selected electrochromic cells 76 of all of the windows 15 of the vehicle”) of the occupant becomes a predetermined illuminance (Kaphengst Fig. 4: 422).

Regarding Claim 8, the combination of Kaphengst and Salter teach the vehicle light-adjusting system according to claim 1, wherein the light emitting unit is arranged in a ceiling (Salter Fig. 2: 200) of the vehicle.

Regarding Claim 9, the combination of Kaphengst and Salter teach the vehicle light-adjusting system according to claim 1, wherein the light emitting unit is arranged in regions of the interior of the vehicle not having the incident portion (Salter [0052] “dome light assemblies and similar lighting assemblies can be installed in the interior of vehicles, residences, dwellings and other structures within roof, wall and other panel elements. These light assemblies can produce various functional lighting patterns within the interior of vehicles” NOTE: it is well known in the art the underside of a vehicle roof does not receive light incident)

Regarding Claim 10, the combination of Kaphengst and Salter teach the vehicle light-adjusting system according to claim 1, wherein the control unit determines a light-shielding part (Kaphengst Fig. 3: 76-1) that shields light among the plurality of parts, and a non-light-shielding part (Kaphengst Fig. 3: 76) that does not shield light among the plurality of parts, and adjacent parts of the plurality of parts are arranged such that the light-shielding parts and the non-light-shielding parts are alternately arranged in both a vertical direction and a lateral direction (Kaphengst Fig. 3: 76-n).

Regarding Claim 11, the combination of Kaphengst and Salter teach the vehicle light-adjusting system according to claim 1, wherein the light emitting unit is operable to emit light in a Fig. 3: 42a-c) than light transmitted through the incident portion (Salter Fig. 2: 300a, b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/Henry Luong/Primary Examiner, Art Unit 2844